Citation Nr: 1742835	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-17 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a neck/cervical spine disability, including as secondary to a service-connected left shoulder disability.

2. Entitlement to service connection for a low back disability, including as secondary to a service-connected left shoulder disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to February 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 RO decision that denied service connection for disabilities of the neck and low back. 

A videoconference hearing was held in February 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In May 2016, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development, and the case was subsequently returned to the Board.


FINDINGS OF FACT

1. A neck/cervical spine disability was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between this disability and service or a service-connected disability.

2. A low back disability was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between this disability and service or a service-connected disability.


CONCLUSIONS OF LAW

1. A neck/cervical spine disability was not incurred in or aggravated by active service or due to or aggravated by a service-connected disability, and may not be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. A low back disability was not incurred in or aggravated by active service or due to or aggravated by a service-connected disability, and may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with his claim. VA's duty to notify was satisfied by a letter dated in August 2011. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements and hearing testimony in support of his claim. VA has obtained service treatment records (STRs), VA and private medical records, records from the Social Security Administration (SSA), assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology of the current neck and low back disabilities. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

The Board finds that the July 2016 VA examination and August 2016 medical opinion are adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's history of injury during service and reported continuity of symptoms, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific/medical principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board further finds that the RO has substantially complied with its May 2016 remand orders. In this regard, the Board directed that the Agency of Original Jurisdiction (AOJ) obtain service personnel records and arrange for a VA medical examination and opinion, and this was done. Therefore, the Board finds that no further development is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The nexus element may be fulfilled by (1) a nexus opinion or (2) competent and credible evidence showing that the veteran has experienced frequent and persistent symptoms of the disease since service. 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. §§ 3.303(a), (d); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Post-service records show current disabilities of the neck and low back. VA medical records dated from 2010 to 2014 reflect treatment for degenerative disc disease, stenosis, and spondylosis of the cervical spine. VA outpatient treatment records dated from 2011 to 2014 reflect treatment for low back pain, and diagnoses of lumbago, arthritic changes, and lumbar spine disc disease and spondylosis. The determinative question is whether these disabilities are related to service or a service-connected disability.

The Veteran currently contends that he incurred his current neck and back disabilities in service, in the same incident (a fall from a truck) in which he injured his service-connected left shoulder (see hearing transcript at page 3), but has also claimed that his back disability is secondary to his service-connected left shoulder disability. The Veteran has previously contended that he injured his left shoulder during an in-service parachute jump at night. See, e.g., report of October 2001 VA mental disorders examination, January 2002 orthopedic clinic note, July 2002 hearing transcript. More recently, he reported injuring his back in a parachute jump. See March 2011 VA physical medicine note.

Records reflect that the Veteran served on active duty in the U.S. Army from January 1969 to February 1978. His DD Form 214s show that his primary military occupational specialty (MOS) was that of a motor transport operator, and he had no combat citations. Service personnel records show that he underwent basic airborne training in May 1969 and was awarded a parachute badge. He served as a light truck driver in 1969 and 1970, motor transport operator in 1971, and senior heavy vehicle driver from 1972 to 1978. He served in Germany from February 1972 to February 1974. Service personnel records do not reflect combat service.

Service treatment records show that in April 1973, the Veteran was seen for complaints of sore throat and back pain; he also reported left shoulder pain after lifting weights. The diagnostic impression was a shoulder strain. In mid-October 1973, during service in Germany, he was seen for bruises of the right cheek and knee incurred when an Army truck collided with the Veteran's vehicle from the rear on the Autobahn. Three days later in October 1973, he was discharged to duty with a diagnosis of back sprain. In June 1974, the Veteran complained of low back pain and muscle spasm from strain. In August 1976, the Veteran was seen for an orthopedic consult after he fell from a two-and-one-half-ton truck. His only complaint pertained to his left shoulder, and the diagnostic assessment was contusion of the left shoulder. On separation examination in November 1977, his spine was listed as normal, and in a November 1977 report of medical history, he denied recurrent back pain. Service treatment records are entirely negative for complaints or diagnosis of a neck or cervical spine disability, and a chronic low back disability was not diagnosed.

In his original Veteran's Application for Compensation and/or Pension (VA Form 21-526) received in March 1978, the Veteran claimed service connection for a left shoulder disability, reporting treatment in November 1976. He did not claim service connection for disabilities of the neck and low back.

A March 1978 VA outpatient treatment record reflects that the Veteran reported that he injured his left shoulder when he was thrown off the back of a truck at Fort Hood in 1976. He did not mention any injuries to the back or neck, or complain of neck or back symptoms.

At a May 1978 VA examination, the Veteran reported that he was thrown off the back of a truck while in service in August 1975, and injured his left shoulder. He said his general health was good, and he did not mention any injuries to the back or neck. On examination, subluxation of the left shoulder was shown. In the rest of his musculoskeletal system, there was full range of motion of all of his joints. The examiner diagnosed a left shoulder disability. Disabilities of the neck and back were not diagnosed.

An April 1980 VA orthopedic clinic note reflects that the Veteran complained of pain radiating from the posterior auricular area down his neck to the fingers. He had a dislocation of the left shoulder in 1976. X-ray studies of the cervical spine were within normal limits. A Hill-Sachs lesion of the humerus (upper arm bone) was shown. Subsequent medical records through the 1990s primarily relate to orthopedic treatment for a left shoulder disability and are negative for complaints, treatment or diagnosis of disabilities of the cervical spine/neck or low back until 2000.

On VA joints examination of the left shoulder in April 1996, the Veteran reported that he was thrown off the back of a truck during service and injured his left shoulder. He did not mention any injuries to the back or neck.

On medical examination for SSA in May 1996, a private physician, R.M., MD, indicated that the Veteran complained of a left shoulder disability and sleep apnea. In a review of systems, with regard to the musculoskeletal system, he reported only left shoulder arthritis. On musculoskeletal examination, the back revealed no abnormalities or tenderness. Forward flexion was full. A left shoulder disability was diagnosed, but disabilities of the neck and back were not diagnosed.

In July 1997, the Veteran filed claims for service connection for several other disabilities, but did not claim service connection for disabilities of the neck or back.

In December 1997, the Veteran was awarded SSA disability benefits, based on a left shoulder disability, sleep apnea, and depressed mood.

The Veteran has made varying statements regarding the onset of his back and neck symptoms over the years. A December 2000 VA outpatient mental health note shows that he complained of left shoulder and back pain. A January 2002 VA orthopedic note reflects that the Veteran reported that in 1969, when he was in the 2nd Airborne Division, he participated in a night jump and landed on his left shoulder, and later reinjured the shoulder in 1975 or 1976 when he was thrown off a truck during military training. He did not report injuries to the neck or back in either incident.

A January 2011 VA primary care note reflects that he complained of low back pain which had been present for a year but was now bothering him more. A March 2011 VA physical medicine note reflects that he reported that he had low back pain ever since service, when he jumped out of an airplane at night and landed on his buttocks. 

On VA examination in August 2011, he reported that he was a paratrooper in service, and injured his neck, back, and shoulder in a night parachute jump. He said that his back began bothering him in the mid-1990s, but it became much worse in about 2005 when he was in a motor vehicle accident in which he was struck from behind by another vehicle. He said he received a financial settlement for this. After an examination, the examiner observed that service treatment records from June 1974 noted low back pain with muscle spasm from strain. VA medical records showed that an October 2008 X-ray study showed minimal narrowing of L5-S1, and in January 2011 he had osteophytes off the L1, L2 and L3 vertebral bodies. Current X-ray study showed five lumbar vertebrae. Scoliosis distorted the lumbar vertebrae. The pedicles were probably intact although distorted due to the scoliosis. Spina bifida occulta defect was believed present at S1. The bones were osteopenic with degenerative changes. The diagnostic impression was degenerative disc disease at L3-L4, L4-L5, and L5-S1. The examiner indicated that based upon the review of all the available evidence of record it is less likely as not that his present back complaints are the direct and proximate result of any incident or occurrence in the military. There is no indication or documentation of a chronic low back problem in the military. He reported that his back became symptomatic a number of years after his discharge and became severe after a motor vehicle accident several years ago. Recent X-ray studies have shown some degenerative changes which are age-related changes and are not due to or caused by the diagnosed low back strain noted in his service treatment records.

On VA examination in July 2012, the Veteran reported that he injured his left shoulder and back in a fall from a truck in service. The examiner reviewed and extensively discussed the Veteran's medical records, including service treatment records, but incorrectly indicated that he could not find any service treatment records showing that he fell out of a truck. He noted that the Veteran denied back complaints on separation examination in 1977 and there were no back findings at that time. The Veteran reported that after he left the military he first saw a doctor for his back about 6 or 7 years ago, and stated that he did not see anyone for the back before about 2006. The examiner reviewed the Veteran's VA medical records and noted that they showed X-ray studies for the shoulder since 1995, and thus he was seen by VA for over 10 years without back complaint requiring X-ray study. He also reviewed and discussed prior VA examination reports. The examiner opined that it is less likely as not that the Veteran's present back complaints are the direct and proximate result of any incident or occurrence in the military, and there was no indication or documentation of a chronic low back problem in the military reports. His back became symptomatic a number of years after his discharge and became severe after a motor vehicle accident several years ago. The examiner opined that the degenerative changes are age-related changes and are not due to or caused by the diagnosed low back strain noted in military.

The examiner opined that there is nothing to suggest that his back condition was caused by the service connected shoulder condition. The shoulders and the back are clearly separate issues, and there is no linkage between the two conditions found in the Veteran. There is no literature to support a connection between shoulder dislocation and low back problems in either direction of cause. The examiner also noted that the back condition was a result of or at least made worse by the post-military automobile accident. The left shoulder recurring dislocations that were treated with multiple surgeries are not in any way related to the back condition. The examiner opined that the non-service connected back condition is not secondary to the service-connected shoulder condition as these two conditions are totally independent. The claimed condition is not proximately due to or the result of service-connected condition.

A March 2014 private medical record from P.B.K., MD reflects diagnoses of cervical spine stenosis, and lumbar spondylosis.

A March 2015 private medical record from A.G.L., MD, reflects that the Veteran was diagnosed with degenerative disc bulges at L3-4, L4-5 and L5-S1 with bilateral facet arthropathy and multi-level lumbar spondylosis.

In a June 2015 private physical therapy note from S.R., the Veteran reported that his neck had been bothering him since 1975, when he was thrown off the back of a truck. The physical therapist indicated a diagnostic impression of complaints of neck pain which began in 1975 after being thrown off a truck.

At his February 2016 Board hearing, the Veteran reiterated his contentions. He denied having any motor vehicle accidents after service, and said that his only motor vehicle accident occurred in service, on the Autobahn. See hearing transcript at page 15.

The Board previously remanded this case for additional medical comment as to whether the service-connected left shoulder disability caused or is aggravating any current neck or back disability.

On VA examination of the neck/cervical spine in July 2016, the examiner diagnosed degenerative arthritis of the spine. On VA examination of the thoracolumbar spine, the examiner diagnosed degenerative arthritis of the spine, intervertebral disc syndrome, and segmental instability. The Veteran reported that he was thrown off the back of a truck during a field exercise, and this was the same injury in which he injured the left shoulder and also his neck. He was reportedly told that he just had a stiff neck. He reportedly had trouble swallowing "due to the bones" in his neck, and had ongoing pain in the lumbar spine in the lower left. 
The examiner reviewed and extensively discussed relevant medical records.

In an August 2016 VA medical opinion regarding the lumbar spine, the examiner stated that the Veteran had back pain in service and a strain, and that strains do not result in degenerative changes in the spine. He opined that it is less likely than not that the Veteran has a lumbar condition due to military service, and that it is unlikely his back disability is due to his military service. With regard to the neck, the examiner indicated that the Veteran has significant degenerative changes in his neck, which were seen many years after the injury. It would not be uncommon for a shoulder problem to create pain in the shoulder from muscles that attach to the shoulder and the neck primarily the trapezius. However, this would be a cause for pain in the muscle and not a cause of a degenerative condition. The examiner opined that it is unlikely that his neck condition is related to his military service. As noted above it can cause pain felt in the neck, however this is not aggravation. This is pain of a muscle associated to the shoulder but not causing a cervical condition. It would not cause or be related to the low back. It is unlikely that the service-connected shoulder disability caused or is aggravating back or neck disability. It is less likely than not that the Veteran has a cervical condition that was caused by military service.

It is the Board's province to determine the credibility of evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("The Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted [.]"). In making credibility determinations, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record. Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Id. The Board must support its credibility determinations with a statement of reasons or bases that is understandable and facilitates judicial review. Allday v. Brown, 7 Vet.App. 517, 527 (1995). 

The Veteran did not claim that he incurred a chronic lumbar or cervical spine disability in service until he filed his current VA disability compensation claim in August 2011. His statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous histories, including during service, and his previous statements made for treatment purposes. See Pond v. West, 12 Vet. App. 341 (1999).

The Veteran denied recurrent back pain on separation medical examination in 1977, and did not complain of symptoms of the neck or low back during many years of post-service VA medical treatment for several other medical problems, including while seeking orthopedic treatment for a left shoulder disability. He has provided conflicting reports of the date of onset of his neck and back symptoms, which are not consistent with his prior statements made to medical providers or with contemporaneous medical records. All of these factors reduce the credibility of his statements asserting that he had continuous neck and back symptoms since service.

Service treatment records are negative for complaints, treatment or diagnosis of a cervical spine disability. The Veteran was treated for a left shoulder injury in a fall in August 1976, but neck and back injuries were not shown. Although the Veteran was treated for low back pain and strain in 1973 and 1974, he denied recurrent back pain at separation, and his spine was normal on separation medical examination in November 1977.

Significantly, April 1980 VA X-ray studies of the cervical spine were within normal limits. This is highly probative evidence weighing against the claim.

The Board finds that since the Veteran's statements as to continuity of neck and back symptoms since active service are not credible, continuity of neck and back symptoms since active service is not shown, and service connection is not warranted on this basis. See Walker, supra.

In this case, the Board has carefully considered the evidence presented by the Veteran, but finds that the weight of the competent and probative evidence does not link the Veteran's neck/cervical spine and low back disability, to include degenerative arthritis and degenerative disc disease, to military service or to a service-connected disability. None of the medical evidence suggests that the diagnosed spine disabilities had their onset in service, are etiologically related to service, or were worsened by service or a service-connected disability. VA examiners have linked his degenerative arthritis and degenerative disc disease of the cervical and lumbar spine to aging, rather than to events in service or to a service-connected left shoulder disability. 

The Board finds that the July 2016 and August 2016 VA examination and medical opinion constitute highly probative evidence against the Veteran's claims of service connection for neck and low back disabilities to include degenerative arthritis and degenerative disc disease of the spine. They are based on current examination results and a review of the entire medical record. The examiner explained the opinions with references to the Veteran's active duty and post-service medical history. This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale. See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"). See Prejean v. West, 13 Vet. App. 444, 448-9   (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion). The August 2016 VA medical opinion is also consistent with prior VA medical opinions finding that the current cervical and lumbar spine disabilities are consistent with aging. The VA examiners sufficiently discussed the underlying medical rationale of the opinions, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

While the Veteran contends his cervical and lumbar spine disabilities were caused or aggravated by service or a service-connected disability, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion. Accordingly, his opinion as to the relationship between his current cervical spine and lumbar spine disabilities and service is not competent medical evidence, as such question requires medical expertise to determine. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran's lay opinion concerning the diagnosis or etiology of his cervical and lumbar spine disabilities is outweighed by the competent and highly probative VA medical opinions. 

Moreover, with respect to the findings of scoliosis on recent radiographic studies, a back disability was not noted on service entrance examination, and these conditions were not diagnosed until after his period of active service. In any event, in order to prevail on the issue of service connection there must be competent evidence of in-service incurrence or aggravation of a disease or injury and competent evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Only after such is shown does the question of service incurrence or aggravation arise. See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."). In this case, there is no competent medical evidence even suggesting his scoliosis or possible spina bifida occulta is related in any way to military service. Thus, regardless of whether the Veteran had such conditions prior to service, in the absence of medical evidence linking the current disability to service, there is no basis to establish service connection and further analysis concerning aggravation is not necessary. See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran"). 

Arthritis of the spine was not shown to be manifested to a compensable degree within the year after his period of active service, and thus service connection is not warranted on a presumptive basis.

In sum, as there is no competent and probative evidence suggesting that the Veteran's current neck and low back disabilities were incurred in or aggravated by service, the preponderance of the evidence is against the claims and service connection is denied.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for disabilities of the neck/cervical spine and low back to include degenerative arthritis and degenerative disc disease. The benefit-of-the-doubt rule does not apply, and the claims must be denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a neck/cervical spine disability is denied.

Service connection for a low back disability is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


